Case: 17-60445     Document: 00514313452         Page: 1     Date Filed: 01/19/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                        United States Court of Appeals

                                    No. 17-60445
                                                                                 Fifth Circuit

                                                                               FILED
                                  Summary Calendar                      January 19, 2018
                                                                          Lyle W. Cayce
UNITED STATES OF AMERICA,                                                      Clerk


                                                 Plaintiff-Appellee

v.

JODY RON SOLOMON,

                                                 Defendant-Appellant


                    Appeal from the United States District Court
                      for the Southern District of Mississippi
                              USDC No. 4:07-CR-13-1


Before KING, ELROD, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Jody Ron Solomon appeals the 11-month within-guidelines sentence
imposed by the district court following its revocation of his prior three-year
term       of   supervised   release.      Solomon      challenges     the       substantive
reasonableness of his sentence, arguing that the probation officer “failed to
perform his obligations in this case.” He asserts that “[r]ather than fulfilling
his    responsibility   to   help    rehabilitate    [him],”     the   probation           officer


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-60445    Document: 00514313452     Page: 2     Date Filed: 01/19/2018


                                 No. 17-60445

“prematurely moved to revoke his supervised release.” Solomon also takes
issue with the district court’s reliance on a letter from the probation officer
stating that he was “‘essentially unmanageable,’ even though he had been on
supervised release for only about a month.”
      The record reflects that the district court was aware of the factors
Solomon believed merited a non-revocation sentence. However, after “carefully
consider[ing]” the advisory policy statement set forth in U.S.S.G. § 7B1.4(a),
p.s. and the “appropriate factors to be considered in imposing a sentence” under
18 U.S.C. §§ 3553(a) and 3583(e)(3), the district court concluded that an 11-
month term of imprisonment was appropriate.         Solomon’s arguments are
nothing more than a disagreement with the district court’s weighing of the
applicable § 3553(a) factors, which is insufficient to rebut the presumption of
reasonableness attached to his within-guidelines revocation sentence.
See United States v. Alvarado, 691 F.3d 592, 597 (5th Cir. 2012); United States
v. Lopez-Velasquez, 526 F.3d 804, 808-09 (5th Cir. 2008).
      Accordingly, the judgment of the district court is AFFIRMED.




                                       2